DETAILED ACTION
Response to Amendment
The amendment filed 12 August 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8 & 10-16 stand rejected under 35 U.S.C. 103 as being unpatentable over Shandilya et al (WO 2014/178078 A2; IDS Ref # 1) and Salunkhe et al (WO 2016/005931 A1; IDS Ref # 2), and in view of Clark et al (2001; IDS Ref # 6), for the reasons made of record in Paper NO: 20210428, and as follows.
Applicant argues on pages 5-10 of the response various issues related to “periplasm…, periplasmic space…, “[a] critical drawback of periplasmic expression is lower yield…”, “cytoplasm in equal proportions….”, “exporting protein to the periplasmic space”, etc., however, none of these terms are actual structural limitations of the claims; nor are they limitations which exclude the teachings of Shandilya, Salunkhe or the review of recent developments by Clark.  It should be noted that claims are given their broadest reasonable interpretation, which means the issues and terms argued by Applicant do not distinguish the E.coli host cells recombinantly produce Ranibizumab, the prior art of record meets the limitations of the claims for “expressing the light and heavy chains of said antibody into the host cell cytoplasm…” (i.e., transcription of the antibody), because otherwise, no Ranibizumab would have been produced.
Applicant then argues why Shandilya is not prior art because they use “two different vectors…, having two different promoters…,”, along with similar arguments related to the teachings of Salunkhe’s duet expression system, all of which are considerations under 35 U.S.C. 102, and not the pending rejection under 35 U.S.C. 103.  Nonetheless, Salunkhe et al. also teach their “duet” vector system as “optionally expressed in combination with a signal peptide” (i.e., pg. 11; as it relates to claim 8), and in which their “cistronic expression system provides equimolar expression of the protein of interest” (i.e., pg. 11; as it relates to claim 16).
Thus, in regards to arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Lastly, as far as to Applicant's other arguments that the references fail to show certain features of Applicant’s invention, especially as it relates to the teachings of Shandila et al and Salunkhe et al., it is noted that the features upon which applicant relies (e.g., “[a] critical drawback of periplasmic expression is lower yield…”, “exporting protein to the periplasmic space…”, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Thus, Applicant’s arguments are not persuasive because they are not on point with what is actually structurally recited within the claims, and those considerations under the pending rejection under 35 U.S.C. 103.
"A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments". Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

"nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Moreover, "[t]he prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…". In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In summary, Shandilya et al. teach a method of producing biologically active recombinant Ranibizumab using transforming “vectors” comprising “promoter sequence[s] and restriction sites” and further comprising SEQ ID NO: 1 (the light chain) and SEQ ID NO: 3 (the heavy chain) transfected into E. coli host cells in the presence of IPTG and glucose (e.g., pgs. 4, 6 & 10-14; as it relates to claims 8 & 15-16).  Solubilizing of inclusion bodies produced are taught to be carried out in Tris solubilization buffer (pH 9.0) containing 6M guanidine HCl and pooled in a 1:1 ratio, followed by reduction 4 mM DTT and oxidization in 10 mM cysteine (e.g., pg. 15, Example 5; as it relates to claims 8 & 10-12).  In vitro refolding then was taught in 100 mM Tris, 0.6 M arginine, 5% sorbitol & 2 mM EDTA (pH 9.0), followed by ultra/dia-filtration using a 10 kDa membrane on page 15 (Examples 5 & 6) & ‘078 claim 14 (i.e., as it relates to claim 14).


However, although Shandilya teach producing biologically active Ranibizumab from inclusion bodies produced in E. coli host cells, they use two different vectors for cloning the heavy and light chains produced in two different E. coli host cells, respectively, as well as use of 10 mM ultra-filtration membranes versus 5 mM membranes, as well as oxidation with 10 mM cysteine versus 10 mM glutathione, which Clark et al. (2001) teach are equivalent reducing agents on page 205 (1st col; as it relates to claim 13).  Importantly, Clark further teach in his “Protein refolding for industrial processes” review that use of “air oxidation [i.e., encompassing pure oxygen; as it relates to claims 13 & 16]” is “the simplest and most inexpensive oxidation method” for the refolding step (e.g., pg 205 (1st col)) and that “high hydrostatic pressures [1-2 kbar] can be used in the refolding [oxidation] process to prevent aggregation” (e.g., pg. 206, 1st col; as it again relates to claims 13 & 16).
Salunkhe et al teach a method of producing biologically active Ranibizumab (RMP) from inclusion bodies using a duet vector expression system comprising “promoter sequence[s] and restriction sites, and comprising SEQ ID NO: 1 (the light chain) and SEQ ID NO: 3 (the heavy chain) within the same E. coli host cells as described within the instant specification, in the presence of 1 mM IPTG and 13 mM arabinose (e.g., pgs. 3-6, 9, 13, 14 & 15, and ‘931 claim 10; as it relates to claims 8 & 15-16).  Salunkhe teach the advantages of using a single vector system/ single fermentation versus separate fermentations with light and heavy clones of Ranibizumab (e.g., see pg. 12). Solubilizing of these inclusion bodies along with refolding are then taught on pages 11 & 14 and ‘931 claim 29 (i.e., as it relates to claims 8, 10, 14 & 16).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to make and purify biologically active human Ranibizumab produced by E.coli as duet vector expression system containing both SEQ ID NOs:1 & 3, because of Salunkhe’s suggested advantage of using a single fermentation system, versus a two fermentation system with a reasonable expectation of success, and because both Salunkhe et al. and Shandilya et al teach cloning the same antibody using E. coli host cells that result in the initial formation of inclusion bodies.
In that the simple substitution of Shandilya’s oxidation agent cysteine for the oxidation agent glutathione or use of pure oxygen are equivalents routinely used in the art, and use of a 10 mM membrane versus 5 mM membrane are merely result definable parameters for optimizing production of pure biologically active Ranibizumab from inclusion bodies, optimizing production of Ranibizumab using Shandilya and Salunkhe’s method would have been obvious; absent evidence to the contrary, especially in light of recent developments for “protein folding for industrial processes” are reviewed by Clark.
“Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” [emphasis added] (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). See M.P.E.P. § 2144.05.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        October 19, 2021